Citation Nr: 0727751	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for claimed prostate 
cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for claimed angioedema 
of the face and hands, to include as due to exposure to 
ionizing radiation.

3.  Entitlement to service connection for claimed hearing 
loss.

4.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office in Cleveland, Ohio on behalf of the 
Regional Office in Providence, Rhode Island.    

The veteran's appeal also initially included the issues of 
entitlement to compensable evaluations for the service-
connected bilateral otitis externa and epidermophytosis and 
an evaluation in excess of 10 percent for the service-
connected tinea cruris.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran 
notified the Board that he wished to withdraw his appeal in 
October 2005, before a final decision was promulgated.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with regards to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal further concerning these issues.  

The veteran testified before a Decision Review Officer in a 
hearing at the RO in October 2005.


Pursuant to a July 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  

The issues of service connection for claimed hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer is not shown to be related to the 
veteran's exposure to ionizing radiation in service.

2.  Angioedema of the face and hands is not shown to be 
related to the veteran's exposure to ionizing radiation in 
service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated as a 
result of the veteran's exposure to ionizing radiation in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.311 (2006).

2.  Angioedema of the face and hands was not incurred or 
aggravated as a result of the veteran's exposure to ionizing 
radiation in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), 


(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA provisions 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in October 2002 and January 2003 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that while the VCAA notice need not be 
contained in a single communication, post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case) cannot satisfy the duty to notify.  The Federal Circuit 
further held that such notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued prior to the 
appealed July 2003 rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).




Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if shown the veteran was exposed to 
ionizing radiation during his period of active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(d). 

In the present case, the evidence does not show and the 
veteran does not contend that he had prostate cancer in 
service or until many years thereafter.  The veteran however 
does contend that he did experience symptoms of angioedema of 
the face and hands during service.  In this regard, the Board 
notes an August 1949, statement from a Dr. Irving Silverman 
in which Dr. Silverman indicated that he treated the veteran 
during service for a swelling of the face due to a fungus 
infection of both ears.  Despite the doctor's contentions, 
the medical records simply do not show  any angioedema or 
swelling of the veteran's face during service or until many 
years after service.  Further, the Board notes that the 
doctor attributed the swelling to the fungal infection of 
both ears.  In any case, the veteran contends that these 
diseases resulted from his exposure to ionizing radiation 
while participating in the occupation of Hiroshima from 
October 9 to November 25, 1945.  



The evidence of record shows that the circumstances of the 
veteran's radiation exposure qualify as a radiation risk 
activity as defined in 38 U.S.C.A. § 1112(c) (West 2002) and 
38 C.F.R. § 3.309(d)(3).  As noted above, the veteran served 
as a member of the United States occupation forces in 
Hiroshima, Japan during the period beginning on August 6, 
1945, and ending on July 1, 1946.  However, prostate cancer 
and angioedema of the face and hands are not subject to 
presumptive service connection on the basis of radiation 
exposure. See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 establishes a procedural framework for 
developing and considering claims for service connection for 
radiogenic diseases.  It does not provide a presumption of 
service connection.  As previously noted, it has been 
determined through the probative evidence of record that the 
veteran was exposed to ionizing radiation as a result of his 
participation in the occupation of Hiroshima, Japan.  
Furthermore, prostate cancer is specifically listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Although 
not specifically listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2), competent medical evidence has been 
presented to show that angioedema of the face and hands is a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Therefore, 
the Board finds that the regulation is applicable to these 
claims.

Reported in an April 2005 statement was the Defense Threat 
Reduction Agency findings of radiation exposure.  The 
radiation dose reconstruction disclosed that the veteran's 
total internal and external exposure was as follows: external 
dose for the prostate, 0.02 rem with an upper bound of 0.06 
rem; internal dose for the prostate, 0.0001 rem with an upper 
bound of 0.001 rem.  The estimated combined total prostate 
dose was .0201 rem with an upper bound combined total 
prostate dose of less than 1 rem during service.  Total skin 
dose (face), 0.04 rem with an upper bound of less than 1 rem; 
and total skin dose (hands), 0.08 rem with an upper bound of 
less than 1 rem.  



The record reflects compliance with the development and 
procedural requirements of 38 C.F.R. § 3.311.  As noted, all 
indicated radiation dose development was completed.  The 
claims folder was reviewed by the Director of Compensation 
and Pension Service, who in a May considered the veteran's 
pertinent history and appropriate scientific authority, 
including a May 2005 opinion prepared by the Chief Public 
Health and Environmental Hazard Officer on behalf of the 
Under Secretary for Health.  In this regard, the Director 
noted that the Under Secretary for Health determined that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
The Director also noted that damage to the immune or vascular 
systems other than neoplastic transformation, if caused by 
radiation, would be an example of a deterministic effect.  
Deterministic changes were generally considered to have a 
threshold.  The probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects was close to zero.  Thus, following 
review of the evidence in its entirety, the Director 
concluded in the May 2005 statement that there was no 
reasonable possibility that the veteran's prostate cancer and 
angioedema resulted from radiation exposure in service.  

The Board is aware of private medical records dated in August 
2001 and November 2002 in which the same physician concluded 
that the claimed angioedema of the face and hands was related 
to ionizing radiation as a direct result of the veteran's 
military service at a time of intense radiation release and 
human exposure.  The doctor recorded the veteran's 
description of severe edema shortly after being exposed to 
ionizing radiation in Hiroshima, Japan.  The doctor noted 
ionizing radiation wreaked havoc with the immune system and 
predisposes the person to fungal infections.  The doctor 
noted records showed several fungal infections subsequent to 
the initial episode of edema and that it was highly likely 
all the illnesses were connected.   

Thus, as indicated above, there exists competent medical 
evidence both supporting and contradicting the veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

The Board finds the probative value of the November 2002 
private medical opinion to be substantially limited because 
the physician just records the veteran's description of 
severe edema after being exposed to radiation.  In this 
regard, the Board notes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Black v. Brown, 
5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

In addition, the probative value of the November 2002 private 
medical opinion is limited because while the physician 
opined, based on a review of the records, that it was highly 
likely the reported illnesses were connected, he did not 
adequately identify any scientific basis for linking the 
veteran's angioedema to radiation exposure in service, or 
even indicate that he was aware of the very low level of the 
veteran's service radiation exposure.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

By contrast, the Board finds the May 2005 opinion from the 
Director or Compensation and Pension service to be of greater 
probative value because it was based on review of the 
evidence in its entirety, including the November 2002 private 
medical opinion and on the scientific evidence showing the 
very low level of the veteran's service radiation exposure.  
In this regard, the Board may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board also notes that the veteran has submitted excerpts 
from the internet regarding angioedema.  This document, 
however, contains no findings pertaining to the veteran's 
manifestation of angioedema related to radiation exposure.  
As a lay person, relying on a generic medical treatise, the 
veteran is not qualified to render a medical opinion as to 
the etiology of his current angioedema.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995). The document supplied by 
the veteran simply provides speculative generic statements.  
Therefore, the aforementioned excerpts lack probative value 
in the consideration of the veteran's claim.

The only other evidence of a nexus between the veteran's 
prostate cancer and angioedema and his exposure to ionizing 
radiation in service is limited to statements of the veteran 
and his representative. This is not competent evidence of the 
alleged nexus because laypersons, such as the veteran and his 
representative, are not qualified to render an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App.492, 494 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly these claims of service 
connection must be denied.


ORDER

Service connection for claimed prostate cancer, to include as 
due to exposure to ionizing radiation is denied.

Service connection for claimed angioedema of the face and 
hands, to include as due to exposure to ionizing radiation is 
denied.


REMAND

The Board notes that treatment records indicate the veteran 
has bilateral hearing loss and tinnitus.  In his October 2005 
RO hearing, the veteran testified to having military noise 
exposure as a result of his service during World War II.  To 
date, the RO has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed hearing 
disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  Specifically, the Court 
held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.  The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  The Board finds that the veteran must be 
afforded such examination as is "necessary" under 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:



1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the bilateral 
hearing disability and tinnitus since 
service.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records from 
any previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed bilateral 
hearing and tinnitus disorders.  The 
veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has current bilateral hearing and 
tinnitus disorders that at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had their clinical onset due to 
noise exposure during his period of active 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for bilateral hearing 
and tinnitus disorders should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto. 




Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


